Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 22-44 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 38, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-7, dated 9/9/2021 were persuasive and overcome the 35 U.S.C. 102(a)(1) rejections. 
Independent Claim 1 recites limitations that include a robotic shuttle system comprising:
a rack system including one or more racks configured to store one or more items;
a shuttle configured to move along the racks in the rack system; and
wherein the shuttle includes a robot arm configured to move the items between the racks and the shuttle;
wherein the robot arm includes an End of Arm ’Tool (EoA’T) with a shark fin finger to grip the items;
wherein the shark fin finger includes flange members joined together at an acute angle;
wherein the flange members are connected together by a series of spaced apart cross beams;
wherein the shark fin finger is at least in part made of a deformable material; and
wherein the shark fin finger is configured to bend around the items when gripped.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.


Independent Claim 38 recites limitations that include a method comprising:
moving a shuttle on a floor,
wherein the shuttle includes a robot arm;
wherein the robot arm includes an End of arm Tool (EoAT) with a shark fin finger to grip one or more items,
wherein the shark fin finger includes flange members joined together at an acute angle;
entering a rack system that includes one or more racks configured to store the items at a storage location with the shuttle,
wherein the rack system includes a shuttle frame;
moving the shuttle along the shuttle frame within the rack system to the storage location;
gripping the items stored at the storage location by bending the shark fin finger around the items; and
conveying the items between the storage location and the shuttle with the robot arm.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 14, 2021